 



Exhibit 10.1

 

EXECUTION VERSION



 



FIRST AMENDMENT TO 

DEMAND LOAN AGREEMENT

 

THIS FIRST AMENDMENT TO DEMAND LOAN AGREEMENT (this “Amendment”) is entered into
as of September 24, 2018 between RUNWAY GROWTH CREDIT FUND INC., a Maryland
corporation (the “Borrower”), and CIBC BANK USA (the “Bank”). Capitalized terms
used and not otherwise defined herein have the meanings assigned thereto in the
Loan Agreement referenced below.

 

WHEREAS, the Bank previously made available to the Borrower a line of credit
pursuant to the terms and conditions of that certain Demand Loan Agreement dated
as of June 22, 2018, by and among the Borrower, the other Borrower Parties from
time to time party thereto, and the Bank (together with all exhibits and
schedules thereto and any further amendments and modifications thereof from time
to time made in accordance with the terms thereof being hereinafter referred to
as the “Loan Agreement”);

 

WHEREAS, the Borrower has requested to amend the Loan Agreement in certain
respects and on certain terms and conditions, as more fully set forth herein.

 

NOW, THEREFORE, in consideration of the premises, to induce the Bank to enter
into this Amendment, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, it is hereby agreed by the
parties hereto as follows:

 

Section 1. Incorporation of Recitals. The foregoing recitals are hereby
incorporated into and made a part of this Amendment.

 

Section 2. Amendments to Loan Agreement. Subject to satisfaction of the
conditions precedent set forth in Section 4, the Loan Agreement is amended as
set forth in this Section 2.

 

A. The section entitled “Amount of Maximum Credit” set forth in the Loan
Agreement is hereby amended and restated in its entirety to read as follows:

 

Amount of Maximum Credit: As calculated from time to time, the lesser of (x)
$30,000,000 and (y) the Borrowing Base Amount (the “Maximum Credit”). The
Borrowing Base Amount shall be set forth in each Borrowing Base Certificate
delivered by the Borrower to the Bank.

 

B. The first two sentences of Section 1(c) of the Loan Agreement are hereby
amended and restated in their entirety to read as follows:

 

All Loans shall be made against and evidenced by a secured promissory note
executed by (i) the Borrower and payable to the order of the Bank in the
principal amount of $30,000,000, such note to be in the form of Exhibit A
attached hereto (the “Borrower Note”), and (ii) each Qualified Borrower payable
to the order of the Bank in the principal amount of $30,00,000, such note to be
in the form of Exhibit A-1 attached hereto (a “QB Note”, and together with the
Borrower Note, the “Notes” and each, a “Note”). The Bank agrees that
notwithstanding the fact that each Note is in the principal amount of
$30,000,000, such Note shall evidence only the actual unpaid principal balance
of Loans made pursuant to this Agreement.

 



 1 

 

 

C. Section 4(a) of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

 

(a)       Each Loan made to a Borrower Party shall be repaid in full by the
earliest of (i) one hundred and eighty (180) days following the funding date of
each such Loan, (ii) the Maturity Date, and (iii) the occurrence of any Event of
Default set forth in clause (c), (d), (e) or (f) of the definition thereof. The
availability of additional Loans under this Agreement will automatically
terminate, and the Loans and all other Obligations hereunder are payable in
full, ON DEMAND by the Bank; provided, the Borrower Parties shall have twenty
(20) Business Days to honor any demand for payment hereunder unless any Event of
Default set forth in clause (a) (c), (d), (e) or (f) of the definition thereof
has occurred and is continuing. The Bank reserves the right at any time without
notice to terminate the Loan Account, suspend the Borrower Parties’ borrowing
privileges, or refuse any Loan request even though the Borrower Parties have
complied with all of the terms under this Agreement. To the extent that it has
not been terminated earlier, this Agreement and the availability of Loans
hereunder shall terminate on September 19, 2019 (the “Maturity Date”) and all
unpaid Obligations shall be due and payable in full on the Maturity Date.

 

Section 3. Reaffirmation of Obligations. Borrower hereby reaffirms its
obligations in accordance with the terms and provisions of the Loan Agreement
and the other Loan Documents.

 

Section 4. Conditions Precedent. The effectiveness of this Amendment and the
obligations of the Bank hereunder are subject to the satisfaction of the
following conditions precedent on or before the date hereof:

 

A. The Borrower will have duly executed and delivered or caused to have been
delivered each of the following:

 

(i) a fully-executed and complete copy of this Amendment;

 

(ii) the Amended and Restated Secured Demand Note;

 

(iii) opinion letter(s) of counsel to the Borrower reasonably satisfactory to
the Bank;

 

(iv) a closing certificate: (a) attaching copies of the Operative Documents and
the certificate of incorporation for the Borrower, or certifying that there have
been no changes to the Operative Documents and the certificate of incorporation
for the Borrower previously delivered to Bank, and (b) a copy of the Borrower’s
resolutions adopted authorizing the execution, delivery and performance of the
Amendment and the other Loan Documents;

 



 2 

 

 

(v) A good standing certificate (or comparable certificate) from the applicable
jurisdiction of organization for the Borrower;

 

(vi) A Borrowing Base Certificate; and

 

(vii) Such other information and documents as may reasonably be required by the
Bank and its counsel.

 

B. The Borrower shall have (i) paid to Bank an upfront fee in the amount of
$12,500.00, and (ii) paid and/or reimbursed all other invoiced fees, costs and
expenses owed to the Bank pursuant to the Loan Agreement, including the fees and
disbursements invoiced through the date hereof of the Bank’s special counsel,
Mayer Brown LLP.

 

C. The following statements shall be true and correct and Borrower, by executing
and delivering this Amendment to the Bank, hereby certifies that the following
statements are true and correct as of the date hereof:

 

(i) The representations and warranties set forth in Section 7 of the Loan
Agreement and each other Loan Document are true and correct as of the date
hereof;

 

(ii) No Event of Default or Material Adverse Effect has occurred and is
continuing; and

 

(iii) No consents, approvals, authorizations of, or filings with, notice to or
other act by or in respect of, any governmental authority or any other Person
are required in connection with the execution, delivery and performance by
Borrower of this Amendment or the other Loan Documents or the validity or
enforceability against Borrower of this Amendment or the other Loan Documents
which have not been obtained.

 

Section 5. Miscellaneous.

 

A. Except as expressly amended, modified and supplemented by this Amendment, the
Loan Agreement and the other Loan Documents are and shall continue to be in full
force and effect in accordance with the terms thereof.

 

B. This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original.

 



 3 

 

 

C. This Amendment and the other Loan Documents shall be delivered and accepted
in and shall be deemed to be contracts made under and governed by the internal
laws of the State of New York applicable to contracts made and to be performed
entirely within such state, without regard to conflict of laws principles.

 

D. The headings contained in this Amendment are for ease of reference only and
shall not be considered in construing this Amendment.

 

  

* * * * *

 

 4 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Demand Loan Agreement to be duly executed as of the day and year first above
written.

 

  BORROWER:           RUNWAY GROWTH CREDIT FUND INC., a Maryland corporation    
        By: /s/ Thomas B. Raterman     Name: Thomas B. Raterman     Title: Chief
Financial Officer

 

 

 

 

[First Amendment to Demand Loan Agreement]

 

 

  BANK:             CIBC BANK USA             By: /s/ Rob Dmowski     Name: Rob
Dmowski     Its: Associate Managing Director

  

 

 

 

[First Amendment to Demand Loan Agreement]



 



 